PER CURIAM.
We have examined this record, and particularly the rulings upon evidence to which exceptions were taken, but none of them would justify us in reversing the judgment; nor upon the other grounds suggested do we think it should be reversed. In form, however, there should be a modification. There is no serious dispute but that the lease was partnership property; and it was of no importance whether it remained in the name of Quincy or of these defendants. It was unnecessary, there*1145fore, for the judgment in terms to set aside the assignment of the lease, as the rights of all the parties would have been protected by a provision in the judgment stating that the lease was partnership property, and defining the interests of the partners therein, respectively, by declaring that the plaintiff, as executrix of John D. Quincy, was entitled to a three-quarters interest, and the defendants to a one-quarter interest. The judgment should accordingly be modified as indicated, and, as so modified, affirmed, without costs.